DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/20 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-15, the prior art does not disclose or reasonably suggest a mode locking soliton device comprising: a first optical port to accept an input coherent light; a second optical port to provide an output comb of a plurality of wavelengths; and a comb resonator with optical Kerr nonlinearity and anomalous group-velocity dispersion said resonator comprising an optical property of a negative nonlinear bistability.
Re. Claims 16-18, the prior art does not disclose or reasonably suggest a method of comb of a plurality of wavelengths comprising: providing a mode locking soliton device comprising a first optical port, a second optical port, and a comb resonator with optical Kerr nonlinearity and anomalous group-velocity dispersion optically coupled to both of said first optical port and said second optical port, said resonator comprising an optical property of a negative nonlinear bistability; illuminating said first optical port by a source of coherent light to self-start mode locking of said resonator; and generating a coherent output comb of said plurality of wavelengths as output light from said second optical port.
The most applicable prior art, see the PTO-892 mailed 9/29/20, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        1/6/21